Citation Nr: 9935786	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-05 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether compensation payments should be used to recoup a tort 
settlement issued pursuant to the Federal Tort Claims Act.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

The veteran had active service from April 1952 to February 
1956.

The veteran was notified in a letter dated on May 27, 1997 
that pertinent VA law prohibits payment of compensation 
benefits concurrently with the receipt of a settlement 
amount; thus, the veteran was informed that VA would withhold 
compensation until the full amount of the settlement had been 
recovered.  In a letter also dated in May 1997, the veteran 
thereby disagreed with VA's decision to withhold his 
compensation benefits.  


FINDING OF FACT

The 1980 settlement amount issued under the Federal Torts 
Claims Act is subject to recoupment. 


CONCLUSION OF LAW

Compensation payments are to be used to recoup the tort 
settlement made to the veteran.  38 C.F.R. §§ 3.708, 3.800 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue currently before the Board is whether the veteran's 
compensation payments are subject to recoupment pursuant to a 
settlement under the Federal Tort Claims Act.

The record discloses that in 1980, under the applicable 
provision of the Federal Tort Claims Act (then 38 
U.S.C. § 351), the veteran accepted a settlement in the 
amount of $35,000 for total right ear hearing loss disability 
attributable to a surgical procedure to treat hearing loss 
due to otosclerosis.  Subsequently, in April 1996, the 
veteran applied for compensation benefits under 38 U.S.C.A. 
§ 1151 due to the damage to his right ear that occurred 
during the 1974 surgery.  Entitlement to compensation for 
right incus fracture with total right ear hearing loss was 
granted under 38 U.S.C.A. § 1151 in a rating action dated in 
September 1996, and an evaluation of 10 percent was assigned 
at that time.  

The veteran was notified in a letter dated in May 1997 that 
the provisions of 38 U.S.C.A. § 3.800 require that the total 
amount received by a veteran from a judgment for a disability 
for which entitlement arises under 38 U.S.C.A. § 1151 is 
subject to offset until an amount equal to the judgment has 
been recouped from the veteran's compensation.  38 C.F.R. 
§ 3.800 (1999).  

Essentially, pertinent regulations prohibit duplication of 
government compensation and provide that where a veteran is 
awarded a judgment on or after December 1, 1962, against the 
United States in a civil action brought pursuant to 28 
 U.S.C. § 1346(b), or enters into a settlement or compromise 
on or after December 1, 1962, under 28 U.S.C. § 2672 or 2676, 
by reason of disability within the purview of this section 
(38 U.S.C.A. § 1151), no compensation shall be paid to such 
person for any month beginning after the date of settlement, 
or compromise on account of such disability becomes final 
until the total amount of benefits which would be paid except 
for this provision equals the total amount included in such 
settlement, or compromise.  Id.  

In other words, the veteran may not receive VA compensation 
payments concurrently with payments received pursuant to the 
provisions of the Federal Tort Claims Act.  Id.  Thus, in 
this respect, under 38 C.F.R. § 3.800, the amount of the 
prior tort settlement is subject to recoupment from 
compensation payments due the veteran for his total right 
hearing loss.  Id.  In spite of the veteran's assertions that 
his total right ear hearing loss has caused him undue 
troubles and discomfort as he stated on several occasions, 
including during his April 1998 personal hearing, the 
pertinent law and regulations require that his compensation 
payments be offset by the $35,000 amount received under his 
1980 settlement agreement.  
Therefore, in light of the above, and as a matter of law, the 
veteran's claim of entitlement to compensation benefits in 
addition to the settlement amount received under the Federal 
Torts Claims Act is denied.  Id.  


ORDER

Compensation payments are to be used to recoup the veteran's 
tort settlement.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

